                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     JOHN HENRY LEE,                                   Case No.18-cv-02109-JSW
                                                        Plaintiff,
                                  10
                                                                                           ORDER OF SERVICE
                                                 v.
                                  11

                                  12     DANNY MALLY, et al.,
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14                                           INTRODUCTION

                                  15          Plaintiff is an inmate at the Maguire Correctional Facility in Redwood City, California.

                                  16   Salinas Valley State Prison (“SVSP”). Proceeding pro se, he filed a civil rights complaint under

                                  17   42 U.S.C. § 1983. He is granted leave to proceed in forma pauperis in a separate order. For the

                                  18   reasons discussed below, the complaint is dismissed in part and ordered served upon the three

                                  19   individual defendants.

                                  20                                             DISCUSSION

                                  21   A.     Standard of Review

                                  22          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  24   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  25   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  26   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1), (2). Pro se

                                  27   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th

                                  28   Cir. 1990).
                                   1           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the

                                   3   statement need only '"give the defendant fair notice of what the . . .. claim is and the grounds upon

                                   4   which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted). Although

                                   5   to state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation

                                   6   to provide the 'grounds of his 'entitle[ment] to relief' requires more than labels and conclusions,

                                   7   and a formulaic recitation of the elements of a cause of action will not do. . .. Factual allegations

                                   8   must be enough to raise a right to relief above the speculative level." Bell Atlantic Corp. v.

                                   9   Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A complaint must proffer "enough

                                  10   facts to state a claim for relief that is plausible on its face." Id. at 1974.

                                  11           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements: (1)

                                  12   that a right secured by the Constitution or laws of the United States was violated, and (2) that the
Northern District of California
 United States District Court




                                  13   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  14   487 U.S. 42, 48 (1988).

                                  15   B.      Legal Claims

                                  16           When liberally construed, Plaintiff’s allegations that Defendants Mally and Johnson used

                                  17   excessive force against him during his arrest, state a cognizable claim for the violation of his

                                  18   constitutional rights.1

                                  19                                               CONCLUSION

                                  20           For the reasons set out above, it is hereby ordered as follows:

                                  21           1. The Clerk shall issue summons and the United States Marshal shall serve, without

                                  22   prepayment of fees, a copy of the complaint with all attachments thereto, and a copy of this order

                                  23   upon Defendants Danny Mally and Detective Johnson at the San Leandro Police Department.

                                  24   A courtesy copy of the complaint with attachments and this order shall also be mailed to the San

                                  25   Leandro City Attorney’s Office.

                                  26

                                  27   1
                                        Plaintiff includes the name of the police dog that bit him in the caption of his complaint. If he
                                  28   means to sue the dog, he cannot. The Clerk shall remove the “K-9 Rohan” from the docket as a
                                       defendant.
                                                                                        2
                                   1           2. Defendants shall file an answer in accordance with the Federal Rules of Civil

                                   2   Procedure.

                                   3           3. In order to expedite the resolution of this case:

                                   4                    a. No later than 91 days from the date this order is filed, defendants shall file a

                                   5   motion for summary judgment or other dispositive motion. If defendants are of the opinion that

                                   6   this case cannot be resolved by summary judgment, they shall so inform the court prior to the date

                                   7   the summary judgment motion is due. All papers filed with the court shall be promptly served on

                                   8   the plaintiff.

                                   9                    b. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the

                                  10   court and served upon defendants no later than 28 days from the date of service of the motion.

                                  11   Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided to him

                                  12   pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Klingele v.
Northern District of California
 United States District Court




                                  13   Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

                                  14                    c. Defendants shall file a reply brief no later than 14 days after the date of service

                                  15   of the opposition.

                                  16                    d. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  17   hearing will be held on the motion unless the court so orders at a later date.

                                  18                    e. Along with his motion, defendants shall file proof that they served plaintiff the

                                  19   Rand warning at the same time they served him with their motion. Failure to do so will result in

                                  20   the summary dismissal of their motion.

                                  21           4. All communications by the plaintiff with the court must be served on defendants, or

                                  22   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                  23   defendants or defendants’ counsel.

                                  24           5. Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No

                                  25   further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16-1 is required

                                  26   before the parties may conduct discovery.

                                  27           6. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                  28   informed of any change of address and must comply with the court's orders in a timely fashion.
                                                                                           3
                                   1   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to

                                   2   Federal Rule of Civil Procedure 41(b).

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 1, 2018
                                   5                                                                 JEFFREY S. WHITE
                                                                                                     United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
                                   1                         NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If Defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do to oppose a motion for summary judgment. Generally,

                                   6   summary judgment must be granted when there is no genuine issue of material fact--that is, if

                                   7   there is no real dispute about any fact that would affect the result of your case, the party who asked

                                   8   for summary judgment is entitled to judgment as a matter of law, which will end your case. When

                                   9   a party you are suing makes a motion for summary judgment that is properly supported by

                                  10   declarations (or other sworn testimony), you cannot simply rely on what your complaint says.

                                  11   Instead, you must set out specific facts in declarations, depositions, answers to interrogatories, or

                                  12   authenticated documents, as provided in Rule 56(e), that contradict the facts shown in Defendant's
Northern District of California
 United States District Court




                                  13   declarations and documents and show that there is a genuine issue of material fact for trial. If you

                                  14   do not submit your own evidence in opposition, summary judgment, if appropriate, may be

                                  15   entered against you. If summary judgment is granted, your case will be dismissed and there will be

                                  16   no trial.

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
